Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: OPTI Canada Announces Third Quarter 2008 Results TSX: OPC CALGARY, Oct. 28 /CNW/ - OPTI Canada Inc. (OPTI) announced today the Company's financial and operating results for the third quarter ended September 30, 2008. The Long Lake Project (the Project) will be the first commercial application of OPTI's proprietary integrated OrCrude(TM) process. This unique upgrading process, which combines proven refinery components configured in a novel way, is designed to produce a high quality, sweet synthetic crude (PSC(TM)) with the lowest operating costs in the industry. Upon achieving full design capacity, the Project is expected to produce approximately 60,000 barrels per day (bbl/d) of PSC(TM) (30,000 net to OPTI) for over 40 years.
